Exhibit 10.1

 

*** Text omitted and filed separately

Confidential Treatment Requested

under 17 C.F.R. §§200.80(b)(4) and 240.24b-2

 

COOPERATION AND SUPPLY AGREEMENT

 

(“Agreement”)

 

between

 

Neurobiological Technologies, Inc. and

NTI-Empire, Inc.

3260 Blume Drive – Suite 500

Richmond, California 94806

USA

(hereinafter collectively called „NTI”)

 

and

 

Nordmark Arzneimittel GmbH & Co. KG

Pinnauallee 4

25436 Uetersen

Germany

(hereinafter called „Nordmark”)

 

(NTI and Nordmark are individually referred to as “Party”

and collectively as “Parties”)

 

Preamble

 

1. Whereas, Neurobiological Technologies, Inc. is an emerging drug development
company focused on the clinical development and regulatory approval of
neuroscience drugs.

 

2. Whereas, NTI-Empire, Inc., a wholly owned subsidiary and Related Company (as
defined in Art. 1.11 below) of Neurobiological Technologies, Inc., has acquired
Empire Pharmaceuticals, Inc. of Greenville, NY (hereinafter called “Empire”).

 

3. Whereas, Empire had acquired the exclusive worldwide rights to Viprinex™ (INN
Ancrod) on the basis of a license agreement with Abbott Laboratories, parent
company of its German subsidiary Abbott GmbH & Co. KG in Ludwigshafen, Germany
in March 2002.

 

4. Whereas, Viprinex™ is a medicinal product useful as a late stage perfusion
therapy for the treatment of acute ischemic stroke.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5. Whereas, the active pharmaceutical ingredient of Viprinex™ is Ancrod which is
derived from the raw venom of the Malayan pit viper and whereas, NTI is the
owner of about 4 kg of such raw venom.

 

6. Whereas, Nordmark develops, manufactures and places on the market medicinal
products and whereas, Nordmark is the holder of manufacturing authorizations
issued by the competent German authority on the basis of which Nordmark is
entitled to manufacture active pharmaceutical ingredients as well as finished
medicinal products.

 

7. Whereas, Nordmark has comprehensive experience in the manufacture of active
pharmaceutical ingredients (hereinafter called “API”) and whereas, Nordmark
originally was part of Knoll.

 

8. Whereas, Empire and Nordmark have entered into a Nondisclosure Agreement on
April 19, 2004.

 

9. Whereas, NTI is desirous of having Nordmark further develop and manufacture
Ancrod and is desirous to be supplied with Ancrod by Nordmark.

 

10. Whereas, in anticipation of the cooperation envisaged by the Parties NTI has
paid an amount of Euro 400.000 (VAT included), to Nordmark to enable Nordmark to
purchase certain equipment for the development and manufacture of Ancrod;
provided, however, that NTI shall own all such purchased equipment.

 

11. Whereas, NTI intends to have manufactured by a contract manufacturer in the
United States a finished medicinal product containing Ancrod as API.

 

12. Whereas, NTI furthermore intends to perform clinical trials with the
finished investigational medicinal product with the aim to apply for
registration of the finished pharmaceutical product containing Ancrod in the
United States and other markets.

 

13. Whereas, the Parties are desirous to cooperate, in accordance with the terms
and conditions of this Agreement, with the intention to achieve registration of
the finished pharmaceutical product containing Ancrod.

 

Now, therefore, the Parties agree as follows:

 

Article 1

Definitions

 

1.1

“Ancrod” (Viprinex™) means an API (as further described in Appendix 1) that is
derived from API Starting Material, wherein such API is intended: (a) to be used
in the manufacture of an Investigational Medicinal Product or a Medicinal
Product in

 



--------------------------------------------------------------------------------

 

accordance with this Agreement, and (b) to furnish pharmacological activity or
other direct effect in the treatment of a disease.

 

1.2 “API” means an active pharmaceutical ingredient.

 

1.3 “Manufacture” means the production of Ancrod from API Starting Material, and
the packaging and labelling thereof, including without limitation the respective
in-process tests, analyses, final quality control and batch release according to
GMP.

 

1.4 “API Starting Material” means the raw venom of the Malayan pit viper, as
described in Appendix 2.

 

1.5 “Medicinal Product” means the finished pharmaceutical form of an Ancrod API
intended to be used and marketed for treating or preventing disease in human
beings.

 

1.6 “Registration” means the governmental approval (including marketing
authorisation, pricing and reimbursement approval) according to German, European
or United States law necessary to place a finished pharmaceutical product on the
market in those countries or jurisdictions.

 

1.7 “Procedures” mean a description of the operations to be carried out, the
precautions to be taken and the measures to be applied directly or indirectly to
the Manufacture of Ancrod or to the Services provided in connection with this
Agreement.

 

1.8 “Specifications” mean the description in detail of the specifications and
requirements for Ancrod, as laid down in Appendix 1.

 

1.9 “Manufacturing Formulae and Processing Instructions” mean information and
documents that state all API Starting Materials to be used by Nordmark
hereunder, and that lay down all processing operations to be used in the
Manufacture of Ancrod.

 

1.10 “Records” mean information and documents that relate to or describe the
Services or the Manufacture of Ancrod, including without limitation a history of
each batch of Ancrod and of all other relevant circumstances pertinent to the
quality of Ancrod.

 

1.11 “Related Company” means any corporation, association or legal entity which
is directly or indirectly controlling or controlled by NTI, wherein the term
“control” means the ownership of more than 50% of the outstanding voting
securities.

 

1.12 “Services” mean the services performed by Nordmark under this Agreement, as
more fully described in Appendix 3.

 



--------------------------------------------------------------------------------

1.13 “Ancrod Equipment” means any equipment that is purchased by Nordmark using
funds provided by NTI. Such equipment (as set forth in Appendix 4) was, at the
time of the commencement of the Parties’ cooperation, not yet in Nordmark’s
possession. Before, during and after the term of this Agreement, all Ancrod
Equipment shall be owned by NTI.

 

1.14 “Investigational Medicinal Product” means the pharmaceutical form of an
Ancrod API intended to be tested in a clinical trial.

 

1.15 “Milestone” means a specific goal to be achieved by Nordmark, as described
in Appendix 3.

 

Article 2

Subject of Agreement

 

2.1 Subject of Agreement is the performance of Services by Nordmark for NTI, the
Manufacture of Ancrod by Nordmark on behalf of NTI and the supply of Ancrod to
NTI, both prior to and after the Registration of the Medicinal Product.

 

2.2 The purpose of this Agreement is also to clearly establish and allocate the
duties and responsibilities of each Party hereunder (Appendix 5).

 

2.3 Except as expressly set forth herein, no other rights or licenses are
granted by NTI to Nordmark hereunder with respect to Services to be performed
using API Starting Material or Ancrod, or with respect to Nordmark’s use or
exploitation of API Starting Material or Ancrod.

 

Article 3

Supply of API Starting Material

 

3.1 NTI shall make available free of charge to Nordmark in good time the API
Starting Material.

 

Article 4

Performance of Services

 

4.1 Nordmark undertakes to buy without undue delay the Ancrod Equipment as
described in Appendix 4. The Ancrod Equipment shall remain the sole property of
NTI.

 

4.2

Nordmark undertakes to perform the Services in a professional and competent
manner and in accordance with the timescales set out in Appendix 3, and also to
meet in person with NTI at least quarterly, and to provide Records to NTI at
least

 



--------------------------------------------------------------------------------

 

quarterly, regarding the progress on the Services provided by Nordmark
hereunder. Additionally, Nordmark may update NTI on its progress regarding the
Services through weekly telephone conferences. During each quarterly meeting
between NTI and Nordmark pursuant to this Article 4.2, the Parties shall discuss
any changes, modifications or amendments to United States federal laws and
regulations that are pertinent to the Services or the Manufacture of Ancrod
hereunder and that are within the knowledge of each Party.

 

4.3 NTI undertakes to pay the Milestone amount allocated to each Milestone event
laid down in Appendix 3. Fifty percent (50%) of each such Milestone amount shall
be paid by NTI within 30 days after NTI receives written notice from Nordmark
that Nordmark has initiated work in connection with the corresponding Milestone
event. The remaining 50% of each such Milestone amount shall be paid by NTI to
Nordmark within 30 days after NTI receives written notice from Nordmark that the
corresponding Milestone event has been achieved; provided, however, with respect
to any Milestone payment that is the subject of such written notice, NTI (in its
sole discretion and prior to the due date for the corresponding Milestone
payment) may request access to Nordmark’s Records (including without limitation
Nordmark’s raw data) related to Nordmark’s achievement of such Milestone event,
so that NTI may review such Records in order to verify such achievement by
Nordmark before making the corresponding Milestone payment. If Nordmark and NTI
dispute in good faith Nordmark’s achievement of such Milestone event, either
Party may promptly notify the other Party that it wishes to submit the dispute
for resolution by designated representatives of each Party (Stephen Petti, NTI’s
Vice President, Product Development, and Manfred Kurfürst, Nordmark’s Head of
Biological Products Production, Marketing and Sales (or a person otherwise
substituted or designated by a Party)) (each a “Representative”). The
Representatives shall attempt to resolve the dispute through good faith
negotiations over a reasonable period, not to exceed thirty (30) calendar days
following one Party’s receipt of such notice from the other Party, unless the
Representatives mutually agree in writing to extend such period of negotiation;
provided, however, that in no event shall such period of negotiation be longer
than 45 days after the date of initiation of such good faith negotiations by the
Representatives. If the Representatives cannot resolve such dispute within such
30-day (or mutually extended) period, the dispute shall be resolved in
accordance with Art. 17.2.

 

4.4

The Parties are aware of the necessity to expedite the Services and the
Manufacture and supply of GMP batches of Ancrod. To that end, the final
Milestone event in Appendix 3 requires delivery of three GMP batches of Ancrod
on or before July 29, 2005. If (a) Nordmark releases the first of the three GMP
batches prior to June 10, 2005, NTI undertakes to pay to Nordmark an extra bonus
of [***] of the total amount actually paid or owed by NTI in connection with the
Down Payment and Milestone events set forth in Appendix 3; and (b) if Nordmark
releases the first of the three GMP batches on or before June 6, 2005; NTI will
pay an additional [***] (i.e., the [***] bonus set forth in (a) above plus
[***]);

 

* Confidential Treatment Requested



--------------------------------------------------------------------------------

 

and (c) if Nordmark releases the first of the three GMP batches on or before
June 1, 2005; NTI will pay an additional [***] (i.e., the [***] bonus set forth
in (a) above plus [***]).

 

4.5 Nordmark shall maintain true and accurate Records, including all books,
records, test and laboratory data, reports and all other information relating to
the Services, and all information required to be maintained by all applicable
laws and regulations and Nordmark’s standard operating procedures. Such Records
shall be maintained in forms, notebooks and records for a period of at least
three (3) years or longer if required by applicable laws or regulations.
Nordmark shall not dispose of any Records without first providing at least sixty
(60) days’ prior written notice of its intent to dispose of any Records, and if
NTI so requests prior to such disposal, Nordmark shall transfer such Records to
NTI at NTI’s cost and expense.

 

4.6 If the Parties mutually determine that, in addition to the Milestone events
laid down in Appendix 3, other Milestone events would be appropriate to achieve
the cooperative endeavors and goals of the Parties hereunder, the Parties may
mutually agree to establish in writing additional Milestone events (and the
corresponding terms and conditions related thereto). Any such additional
Milestone events (and related terms and conditions) shall be attached to this
Agreement as an addendum to Appendix 3.

 

Article 5

Obligations of Nordmark

 

5.1 Nordmark undertakes to strictly adhere to all applicable legal provisions,
and especially to the German Drug Law (AMG), to the regulation governing the
operations of pharmaceutical companies (PhBetrV) and to the principles and
guidelines of Good Manufacturing Practices, as the laid down in the EC-Guide to
good manufacturing practice for medicinal products (GMP), including its annex 18
for API’s (The Rules governing medicinal products in the European Union, Volume
4), in Title 21 of the United States Code of Federal Regulations, parts 210 and
211, and in applicable guidelines that have been issued (or may be issued in the
future) by the FDA, and to NTI’s Specifications and commercially reasonable
Manufacturing and testing instructions.

 

5.2

Nordmark furthermore undertakes to release Ancrod for shipment to NTI (or to a
drug manufacturer in the United States nominated by NTI) only if it meets all
Specifications, the Manufacturing Formulae and Processing Instructions and any
other requirements set forth in documents relevant to Ancrod pursuant to Art.
6.1. On written request and risk of NTI, Nordmark will “pre-release” the first
of the three GMP batches of Ancrod (as described in Article 4.4) for shipment to
NTI with a preliminary certificate of analysis with respect to the
Specifications. This first GMP batch will be shipped to NTI or to a third party
designated by NTI. This

 

* Confidential Treatment Requested



--------------------------------------------------------------------------------

 

pre-released batch shall not be used in humans before Nordmark has determined
that such batch meets all Specifications pursuant to Article 6.1 and is finally
released by Nordmark; provided, however, that such final release by Nordmark
shall be provided to NTI on or before the occurrence of the earlier of: (a) the
date that is four weeks after the date of pre-release of such batch to NTI, or
(b) July 14, 2005. As far as the shelf life of Ancrod is concerned, Nordmark
does not give a guarantee; provided that, with respect to any Ancrod produced by
Nordmark that meets all Specifications, Nordmark shall store and ship such
Ancrod in accordance with industry standards and NTI’s instructions.

 

5.3 Nordmark shall use Ancrod, API Starting Material and Ancrod Equipment solely
and exclusively for the purposes of this Agreement. For the sake of clarity,
Nordmark agrees that NTI shall own all side fractions and unused portions of
Ancrod in the possession of Nordmark, which shall be used by Nordmark solely and
exclusively for the purposes of this Agreement. If Nordmark should desire to use
an aliquot of such side fractions and/or unused portions of Ancrod or API
Starting Material for its internal research use only, Nordmark shall notify NTI
in writing of such requested use. This written request shall set forth a
description and amount of such material that Nordmark wishes to use, and a
description of the intended use of such material. NTI shall consider in good
faith such request (and the terms and conditions that may be attached to such
requested use), but the final approval or denial of such request shall be in
NTI’s sole discretion.

 

Article 6

Making Available Technical Information and Documents

 

6.1 NTI has made and will make available to Nordmark relevant, up-to-date,
Ancrod-related technical information and other documents that are necessary
and/or appropriate with regard to the Manufacture, quality control, handling and
storage of Ancrod and API Starting Material, and in particular NTI shall provide
the Specifications, Manufacturing Formulae and Processing Instructions,
packaging instructions, sampling Procedures and testing Procedures, as listed in
Appendix 6. Furthermore NTI shall supply to Nordmark any additional information
relating to Ancrod or API Starting Material in NTI’s possession which Nordmark
may reasonably request during the term of this Agreement for the fulfillment of
Nordmark’s obligations under this Agreement.

 

6.2 Within two months after completion of any Ancrod production run, Nordmark
undertakes to make available to NTI the necessary and useful documents
(including without limitation lot release testing documentation) that a drug
manufacturer may reasonably request in order to use Ancrod for the Manufacture
of the finished Investigational Medicinal Product.

 



--------------------------------------------------------------------------------

6.3 In the case of any deviation from or change of the technical information,
Specifications or Manufacturing Formulae and Processing Instructions, such
deviation or change may be executed by Nordmark only after written consent of
NTI. Should the technical information, Specifications or Manufacturing Formulae
and Processing Instructions violate any legal rules or orders, as applicable at
the site of production, Nordmark shall inform NTI in writing without undue delay
after having received knowledge thereof in order to enable the Parties to
jointly find a solution of such problems.

 

6.4 Nordmark shall carry out all necessary and relevant tests (including without
limitation specified lot release tests) in order to ensure the quality of each
lot and batch of Ancrod Manufactured for NTI, and shall release Ancrod for
delivery only if it meets all Specifications (in accordance with Art. 5.2).
Nordmark shall, on request, supply to NTI’s representative adequate test samples
of materials obtained, generated or provided by Nordmark hereunder, and copies
of information and documents relating to the Services, Ancrod or API Starting
Material, including without limitation Manufacturing and quality control
documents and further information on in-process control and the Manufacturing
process.

 

6.5 Nordmark shall pass on to NTI, simultaneously with the shipment of each
batch of Ancrod, the corresponding certificate of analysis and copies of related
raw data relevant to such batch (including without limitation raw data
pertaining to lot release tests), as well as, on NTI’s request, other
information related to the in-process control and the Manufacturing control. The
certificate of analysis shall be signed by Nordmark’s qualified person with
regard to quality control, and shall serve as evidence for the proper release of
such batch of Ancrod by Nordmark.

 

Article 7

Documentation and Defective Products

 

7.1 Nordmark shall keep all Records, including without limitation Manufacturing
and quality control documentation, as required by the applicable law pursuant to
Art. 5.1. If required by applicable law or regulation, and upon prior written
notice to NTI, Nordmark may retain a sufficient and representative amount of
samples of Ancrod and of the API Starting Material. Nordmark shall at all times
use all reasonable endeavors to keep the NTI materials secure and safe from loss
and damage, in such manner as Nordmark stores its own or its other customers’
material of similar nature, but in no event shall Nordmark use less than
reasonable care; nor shall Nordmark disclose to any third party or otherwise
part with possession of the materials or information provided by NTI hereunder.

 

7.2

NTI shall be entitled to inspect - at any time during normal business hours -
the facilities of Nordmark where the Manufacturing of Ancrod takes place and
where the API Starting Material, intermediate products and the Ancrod API are
stored

 



--------------------------------------------------------------------------------

 

(“GMP Compliance Audit”). Such GMP Compliance Audit shall also include the right
of NTI to inspect the relevant Records (including without limitation
Manufacturing and quality control documentation) and to take samples of
materials obtained, generated or provided by Nordmark hereunder. Nordmark
undertakes to give NTI all necessary or reasonably requested support and
information for this purpose. The costs for such GMP Compliance Audits shall be
borne by NTI, except for one annual GMP Compliance Audit by NTI, the costs for
which shall be borne by Nordmark.

 

7.3 If any batch of Ancrod does not comply with the Specifications of NTI for
reasons which lie in within the responsibility or control of Nordmark, then
Nordmark shall remedy such defect at its own cost and by prior written agreement
with NTI. If the Parties mutually determine that such remedying by Nordmark is
not possible or advisable, then with the prior written consent of NTI Nordmark
shall properly destroy the defective batch of Ancrod free of charge. Nordmark
shall not be entitled to a fee or any other payment from NTI for any such
unusable batch of Ancrod. In such case, Nordmark shall provide free of charge a
replacement delivery of Ancrod without undue delay. Should the Parties mutually
determine that the Ancrod batch’s non-compliance with the Specifications did not
lie within the responsibility or control of Nordmark, the Parties shall jointly
work to find a solution to the problem. If the Parties dispute whether such
non-compliance with the Specifications was within the responsibility or control
of Nordmark, the Parties will use good faith efforts to resolve such dispute
within four weeks after the dispute arises. If the Parties are unable to resolve
such dispute within such four week period, such dispute shall be resolved in
accordance with Art. 17.2.

 

7.4 In the event of a defect in any Ancrod supplied to NTI by Nordmark
hereunder, if NTI does not complain in writing with Nordmark without undue delay
after discovery of such defect, indicating batch number and delivery date, NTI
loses any rights granted to NTI under subp. 3 of this Article 7.

 

Art. 8

Intellectual Property and Improvements

 

8.1

Ownership by NTI. As between Nordmark and NTI, NTI shall own all right, title
and interest in and to the API Starting Material, Ancrod, and all NTI
information, NTI materials (collectively, “NTI Intellectual Property”), and any
and all information, data, inventions, discoveries, modifications, derivatives,
improvements, know-how, technology and other intellectual property of any kind
whatsoever (whether or not patentable) relating to NTI Intellectual Property
(whether discovered, obtained, generated, or derived by NTI or by Nordmark),
including without limitation all Manufacturing processes and all tangible and
intangible property relating thereto, that are identified, discovered,
developed, conceived, or reduced to practice in connection with the performance
of the Services, Manufacturing or otherwise

 



--------------------------------------------------------------------------------

 

under this Agreement (collectively, “Developments”). In the event that Nordmark
or any other person working on or in connection with the Services, Manufacturing
or this Agreement shall for any reason be determined to be the inventor, author,
designer or owner of any Developments, then this Agreement shall constitute an
assignment of such Developments to NTI. Nordmark agrees that it will, and it
will cause any other person working on or in connection with the Services or
this Agreement to, promptly disclose any Development to NTI and, at the request
of NTI, execute and deliver any and all documents and give all reasonable
assistance to NTI which may be necessary or desirable.

 

8.2 Ownership by Nordmark. As between Nordmark and NTI, Nordmark retains all
right, title and interest in and to any and all patents, patent applications and
technical or other information relating directly to the Services, to the extent
that any one of these is not a Development or NTI Intellectual Property, as
described in Art. 8.1 above (“Nordmark Intellectual Property”).

 

Article 9

Confidentiality

 

9.1 Nordmark shall use the technical information given to it by NTI pursuant to
Art. 6.1 or otherwise under this Agreement only for purposes of this Agreement,
shall keep it strictly confidential and shall make it accessible only to those
persons who are entrusted with the performance of this Agreement. Nordmark shall
oblige these persons accordingly to maintain the confidentiality obligations of
Nordmark under this Agreement. The restriction of use and confidentiality
obligations set forth in this Article 9 shall survive the term of this Agreement
for a period of 10 years, commencing with the termination of this Agreement.

 

9.2 The restriction of use and confidentiality obligations shall not apply to
such information that:

 

  a) Nordmark can establish by prior written records was already known to
Nordmark without any obligation of confidentiality to a third party, or was
available to the public, at the time of disclosure to Nordmark by NTI, or

 

  b) at any later date is made known to Nordmark without any obligation of
confidentiality to a third party, or is made available to the public other than
by breach of this Agreement by Nordmark.

 

9.3

Furthermore, the restriction of use and confidentiality obligations shall not
apply to such information that, due to its nature, must be divulged to any third
party, in particular to any competent judicial or administrative authority,
being legally entitled to know said information, provided, however, Nordmark
shall inform NTI without undue delay of such order, request or inspection, in
order to permit NTI to limit such

 



--------------------------------------------------------------------------------

 

disclosure and to obtain confidential treatment or a protective order for such
disclosure so ordered, requested or inspected. Where appropriate or necessary,
Nordmark shall secure that the third party or judicial or administrative
authority receiving said information is bound by a secrecy and non-use
obligations similar to those laid down in subp. 1 of this Article 9.

 

9.4 Any conflict between the Nondisclosure Agreement dated April 19, 2004
(between Empire and Nordmark) and this Cooperation and Supply Agreement will be
controlled by this Cooperation and Supply Agreement.

 

Article 10

Forecast and Delivery of Ancrod

 

10.1 NTI shall, prior to the commencement of clinical trials with the
Investigational Medicinal Product and – after Registration - prior to placing
the finished Medicinal Product on the market, supply Nordmark by September 30 of
each year with a non-binding annual forecast of the required quantities of
Ancrod. NTI shall provide Nordmark a binding, rolling 90 day forecast of its
required quantities of Ancrod, including the desired delivery dates of such
quantities of Ancrod.

 

10.2 Nordmark shall meet the agreed Ancrod quantitities and delivery dates
within the scope of the binding, rolling 90 day forecasts (as described in Art.
10.1). Nordmark is not entitled to deliver any batch of Ancrod before its
release according to Art. 5.2. Any delivery of Ancrod by Nordmark to NTI or its
designated consignee shall be affected “free carrier” at the place of the
carrier nominated by NTI (INCO-terms 1990 FCA). If unforeseeable circumstances
occur (for example, any of as those set forth in Article 15) that could result
in a delay of delivery, Nordmark shall without undue delay inform NTI
accordingly.

 

Article 11

Warranties

 

11.1 Warranties by NTI. NTI represents, warrants and/or covenants to Nordmark
that it has, and shall at all times throughout the term of this Agreement have,
the right to supply the NTI materials and the NTI information to Nordmark for
the purpose of performing the Services.

 

11.2 Warranties by Nordmark. Nordmark represents, warrants and/or covenants to
NTI that:

 

  (I)

the Services shall be performed in accordance with the terms and conditions of
this Agreement, and in compliance (a) with all standards generally accepted in
Germany and the United States for commercial

 



--------------------------------------------------------------------------------

 

production of APIs, and (b) with all applicable German or United States federal
laws and regulations relating to performance of the Services;

 

  (II) the Nordmark Intellectual Property is owned by Nordmark or Nordmark is
otherwise entitled to use it for the purposes of providing Services during the
term of this Agreement, and Nordmark shall not do or cause anything to be done
which would adversely affect its ownership or entitlement to use the same for
those purposes;

 

  (III) all necessary consents, approvals and authorizations of all regulatory
authorities, agencies and other persons required to be obtained in connection
with the Services has been or will be obtained as of the date of performance of
the applicable Service;

 

  (IV) as of the Effective Date, to the best of Nordmark’s knowledge and belief,
the use by Nordmark of the Nordmark Intellectual Property for the performance of
the Services as provided herein will not infringe any rights (including without
limitation any intellectual or industrial property rights) of any third party;
and

 

  (V) the execution and delivery of this Agreement and the performance of
Nordmark’s obligations hereunder do not conflict with, or constitute a default
or require any consent under any material contractual obligation of Nordmark.

 

11.3 Disclaimer of Other Warranties. Except for the warranties given under Art.
11.1 and 11.2, the Parties give no warranties in respect of the NTI information,
NTI materials (including Ancrod and API Starting Material), NTI Intellectual
Property, Nordmark Intellectual Property, Developments and the Services, whether
expressed or implied by statute, custom of the trade or otherwise (including but
without limitation any such warranty of fitness or suitability for a particular
purpose or use under any conditions whether or not known to the warranting
Party) and any such warranty is hereby excluded.

 

Art. 12

Liability

 

12.1 Each Party shall be liable to the other Party under the applicable law for
damages caused by it. In the case of both Parties having caused and/or
contributed by fault to any damages, such damages shall be shared in the ratio
of each Party’s causal contribution and/or of each Party’s fault as the case may
be.

 

12.2

If damages, however, occur with respect to patients having used the
Investigational Medicinal Product or the registered Medicinal Product, and if
this damage is

 



--------------------------------------------------------------------------------

 

caused by any latent or patent defect of Ancrod which arose during the
Manufacture, quality control or product release according to GMP or the
technical information given by NTI, then Nordmark will be liable to NTI;
provided, however, that NTI can demonstrate that the damage was caused by Ancrod
as API of the Investigational Medicinal Product or registered Medicinal Product,
and further provided that the damage was caused by Nordmark’s intent, willful
misconduct or gross negligence. If such damage arises under the national law
applicable to NTI or to a third party acting on behalf of NTI, NTI (or the third
party acting on behalf of NTI), as the party that places the products containing
Ancrod on the market, will be liable to an injured patient irrespective of the
causation of the damage and if, furthermore, the cause for such damage can be
attributed to Nordmark’s responsibility in accordance with the foregoing
sentence, then NTI may make a claim against Nordmark for compensation.

 

12.3 To the extent that one Party is liable to the other Party under this
Article 12, or for any claim or damage arising from a Party’s material breach of
this Agreement, that Party shall indemnify and hold harmless the other Party
from all third parties’ claims arising from or in connection with such
liability, damage or claim, including all defence costs and legal and
consultants’ fees incurred by the indemnified party.

 

12.4 Nordmark assures that it has entered into a product liability insurance
policy covering any risks caused by the Manufacturing of Ancrod. Nordmark’s
liability under this Agreement is limited to the amounts covered by Nordmark’s
liability insurance, i.e. to Euro 5.000.000,- per case and Euro 10.000.000,- per
year.

 

12.5 Each Party shall inform the other Party without undue delay and in writing
if and when third parties’ claims are made against it in accordance with Art.
12.2 or 12.3. The Parties will then without undue delay seek to reach a mutual
agreement concerning the defence against such claims or the settlement of such
third parties’ claims.

 

12.6 To the extent this Agreement does not provide for otherwise, the Parties
shall have no claim against each other for compensation of indirect and/or
consequential damages, with the exception of claims or recourse for claims of
patients or their legal successors and dependants regarding adverse drug effects
caused by Ancrod not being in compliance with the quality owed by Nordmark
pursuant to this Agreement.

 



--------------------------------------------------------------------------------

Article 13

Fees and Payments

 

13.1 The fees payable by NTI for the Manufacture of Ancrod after Registration of
the finished Medicinal Product will be agreed in writing separately and be
invoiced and paid in Euros ?).

 

13.2 The Parties shall agree to adjust the fees pursuant to subp. 1 by the
beginning of October for the following calendar year.

 

13.3 If the Parties cannot agree on the adjustment of the fees by the beginning
of October, the currently applicable fees will remain in force until the Parties
have reached a new fee agreement. In such case, an appropriate retroactive
correction of the fees paid for batches of Ancrod manufactured from October 1
until the date of such new agreement shall also be taken into consideration and
agreed upon.

 

13.4 If one of the following events takes place, the fees payable under Art.
13.1 and 13.2 shall be adjusted appropriately at the end of each calendar year.
Any mutually agreed adjustments to the fees previously paid by NTI in that
calendar year shall be established in detail, and shall be balanced (by
additional payments or reimbursements) as soon as feasible thereafter, at the
latest, however, by February of the following year:

 

  a) material deviation from the annual quantities of Ancrod set forth in the
applicable binding forecast for that year on which the fees have been based,
provided that such material deviation must exceed 10% (ten percent) of the
annual quantities forecasted. If the annual quantity of Ancrod actually
manufactured by Nordmark in a given year exceeds the forecasted quantity by more
than 10%, then the Parties shall mutually determine in good faith if additional
costs related to such excess quantity shall be payable to Nordmark.

 

  b) significant change of the Manufacturing costs on which the fees have been
based, due to any material amendment to the technical information by NTI and/or
to a material change in the applicable GMP standards.

 

13.5 Nordmark shall invoice the fees to NTI monthly for Ancrod Manufactured and
despatched in the preceding month. Invoices are payable within 30 days after
receipt of the invoice and the goods.

 

13.6 Nordmark may request that, at its costs, the auditor who audits Nordmark’s
annual financial accounts, controls and confirms for NTI whether the fees
charged to NTI have been calculated in compliance with this Agreement, and
whether the cost determination is in compliance with the costs calculation
system mentioned in subp. 4.

 



--------------------------------------------------------------------------------

13.7 Unless otherwise indicated in the invoices or in writing by Nordmark, all
mentioned prices and charges are free of VAT and inclusive of any other
applicable taxes, levies, imposts, duties and fees of whatever nature imposed by
or under the authority of any government or public authority, which shall be
paid by Nordmark. Nordmark shall promptly provide to NTI receipts from the
government or taxing authority evidencing payment of such taxes, if available,
or other written proof of payment if official receipts are not available, and
shall provide reasonable assistance to NTI to obtain applicable tax credits or
refunds therefor.

 

Article 14

Ownership and Storage

 

14.1 The API Starting Material and other materials and information made
available by NTI hereunder, and all Ancrod Manufactured therefrom, shall remain
in the ownership of NTI. Nordmark shall inform NTI without undue delay, if and
when any third Party asserts any claim, right or title in or to any of such
materials, information or products.

 

14.2 Nordmark shall store the API Starting Material, intermediates and Ancrod
owned by NTI in a safe and orderly manner. The quantities of the API Starting
Material to be stored should relate appropriately to the Manufacturing
requirements of Nordmark hereunder.

 

14.3 NTI undertakes to insure the Ancrod, the API Starting Material and any
other material owned by it and sent to Nordmark, at its own cost, against loss
and damages.

 

14.4 For the purpose of safeguarding claims against carriers, Nordmark shall
immediately after receipt examine every delivery of API Starting Material and
any other material made available by NTI for transport, damages and shortages.
Visible transport damages and shortages shall be noted specifically in the
consignment papers and a signature shall be obtained from the driver of the
carrier. Concealed transport damages shall be reported by Nordmark immediately
on detection.

 

14.5 The API Starting Material and any other material delivered and owned by NTI
shall be recorded separately in the accounts of Nordmark. Nordmark shall prepare
annually an inventory of NTI’s materials for NTI, and shall convey at least
monthly reports on entries, usages and despatches of the API Starting Material
and any other materials made available by NTI, as well as of the intermediates
and Ancrod made therefrom. Further details regarding frequency and contents of
the reports will be determined by NTI in co-operation with Nordmark. The costs
for the inventory and reporting are included in the fees payable by NTI
hereunder.

 



--------------------------------------------------------------------------------

Article 15

Force Majeure

 

15.1 Circumstances or events which cannot be avoided nor prevented by a reliable
manufacturer applying due care (inter alia including acts of God, natural
events, war, sabotage, strikes, lock-outs, factory break-downs, lack of access
to raw materials or energy, official orders or measures, and the like), and
which significantly impair or aggravate a Party’s performance under this
Agreement (a “Force Majeure” event) shall release the affected Party from its
performance obligation for the duration of the Force Majeure event.

 

15.2 The affected Party shall inform the other Party without undue delay about
the extent and duration of such Force Majeure event. Furthermore, the affected
Party shall use its commercially reasonable efforts to resume proper performance
within an appropriate period of time. Notwithstanding the foregoing, if the
Force Majeure condition continues beyond 30 days, the Parties shall jointly
decide on an appropriate course of action that will permit fulfillment of the
Parties’ objectives hereunder.

 

Article 16

Duration and Termination

 

16.1 This Agreement shall come into force and effect on September 1st, 2004, and
shall remain valid until October 31, 2019.

 

16.2 Six months prior to expiration of this Agreement as laid down in subp. 1,
the Parties will enter into discussions regarding whether (and if in the
affirmative, under which conditions) this contractual relationship may be
continued. Notwithstanding subparagraph 1 of this Article 16, NTI remains
entitled to terminate this Agreement at any time, provided at least one of the
following conditions occurs:

 

  a) the clinical trial with the Investigational Medicinal Product has to be
discontinued due to lack of safety or therapeutic efficacy;

 

  b) after Registration, the Registration is withdrawn or revoked by the
competent authority;

 

  c) NTI: (i) determines not to commercialize or continue to commercialize the
Medicinal Product; or (ii) changes its business strategy relating to the
Investigational Medicinal Product or Medicinal Product, NTI shall provide at
least sixty (60) days’ prior written notice of termination to Nordmark; or

 



--------------------------------------------------------------------------------

  d) NTI sells or transfers to a third party (other than a Related Company) all
or substantially all of its assets or business to which this Agreement relates;
provided that, due to the unique nature of Ancrod and processes related to its
Manufacture, in such event NTI shall use commercially reasonable efforts to
encourage such third party to continue to use Nordmark for performance of
Services and Manufacture and supply of Ancrod in accordance with this Agreement.

 

16.3 Either Party has the right to terminate this Agreement with immediate
effect in the event that:

 

  a) insolvency, receivership or bankruptcy proceedings are instituted by or
against the other Party (provided that, with respect to any involuntary
proceeding, such proceeding is not dismissed within 90 days); or the other Party
enters into any arrangement or composition with its creditors or into a
liquidation (whether voluntarily or compulsory); or the other Party’s business
is closed down by the competent executive or judicial authorities.

 

  b) the other Party fails or becomes unable to perform any of its substantial
obligations or undertakings to be performed hereunder, and such default or
inability is not cured within 30 days after the defaulting Party’s receipt of
written notice from the non-defaulting Party that specifies such default or
inability.

 

  c) the other Party is in material breach of any of its obligations under this
Agreement, and such material breach is not cured within 30 days after the
breaching Party’s receipt of written notice from the non-breaching Party that
specifies such material breach.

 

16.4 Notices of termination of this Agreement shall be in writing.

 

16.5 In case this Agreement expires or terminates for any reason, Nordmark
shall:

 

  a) no longer use the confidential technical information and materials of NTI,
and shall return to NTI any and all materials and documentation relating
thereto; Nordmark may, however, retain one archival copy of such documentation
(in a department different from its production and quality control departments)
solely for the purpose of fulfilling its obligations hereunder;

 

  b) give NTI assistance in manufacturing technology transfer to NTI (or to any
third party designated by NTI) to the extent such transfer is legally possible,
and shall hand over to NTI all API Starting Material and other materials made
available or provided by NTI as well as - against payment of proportionate fees
- partly or completely manufactured Ancrod;

 

  c)

hand-over to NTI - against reimbursement of Nordmark’s cost price - any API
Starting Material, and all other materials that have been acquired or produced

 



--------------------------------------------------------------------------------

 

hereunder by Nordmark specifically for Ancrod and that cannot be used by
Nordmark for other purposes.

 

Article 17

Applicable Law and Place of Arbitration

 

17.1 This Agreement shall be construed in accordance with and governed by the
laws of the Federal Republic of Germany. The uniform law of the international
sale of movable goods, as well as the uniform law on the formation of contracts
for the international sale of goods, shall not apply.

 

17.2 The Parties undertake to amicably solve any disputes between them arising
from this Agreement or concerning its validity. If they fail to do so, then
either Party may request that such dispute be resolved by arbitration pursuant
to the applicable Rules of Conciliation and Arbitration of the International
Chamber of Commerce. The ordinary Courts of Justice shall have no jurisdiction
regarding any such dispute. Notwithstanding the foregoing, the prevailing Party
may enforce such arbitration decision against the other Party in any court
having jurisdiction.

 

17.3 Place of arbitration shall be New York City, New York.

 

17.4 The language to be used in arbitration proceedings shall be English.

 

17.5 If any counterclaim is raised by a Party, an award thereon shall be made in
the same arbitration proceeding applying the law mentioned in subp. 1.

 

17.6 The arbitrator who resolves a dispute pursuant to Article 17.2 shall be
solely responsible for allocating the costs of the arbitration between the
Parties; provided, however, to the extent that the topic of such dispute is an
amount of money, the costs of the arbitration shall be borne by the Parties in
proportion to the arbitrator’s resolution of such monetary dispute. Each Party
shall bear its own attorneys’ fees, expert fees and witness fees, and all
associated costs and expenses.

 

Article 18

Miscellaneous; Final Provisions

 

18.1 Neither Party may transfer rights or duties from this Agreement to any
third Party without written approval of the other Party; provided that NTI may
assign this Agreement, without consent of Nordmark, (a) to a Related Party, or
(b) in connection with the transfer or sale of all or substantially all of NTI’s
assets or business to which this Agreement relates, or in the event of NTI’s
merger or consolidation with, acquisition by, or sale to another company.

 



--------------------------------------------------------------------------------

18.2 Should one or more provisions of this Agreement be or become ineffective,
the remaining provisions of this Agreement remain in full force and effect. In
such case, the Parties shall promptly discuss such ineffective provision(s), and
shall substitute such provisions by valid and enforceable ones that will achieve
as far as possible the intentions of the Parties. If, however, the Parties do
not succeed in substituting such new provisions, and should the invalid and
ineffective provisions have such an essential importance with respect to the
Agreement and to the Parties, the Agreement in its entirety shall be invalid and
null and void.

 

18.3 Should, due to any change of a relevant economic or legal situation, the
basis of this Agreement be modified to such an extent that one Party or the
other Party cannot be reasonably expected to continue performing this Agreement,
then the Parties shall amicably try to find an appropriate solution.

 

18.4 Any change of or amendment or supplement to this Agreement shall be made in
writing and signed by authorized representatives of each Party to become
effective. This obligations of this Art. 18.4 shall be deemed to have been met
if: (a) a properly executed amendment or supplement is transmitted to the other
Party by facsimile or electronic mail, executed by the receiving Party, and
thereafter transmitted to the originating Party by facsimile or electronic mail,
and (b) such mutual execution in (a) is followed without undue delay by
execution and exchange of duplicate original documents.

 

18.5 Any declaration or other communication which may be necessary in relation
to or in performance of this Agreement shall be made to the address of the Party
concerned as mentioned in the heading of this Agreement, unless and until such
Party has informed the other Party in writing of a new address.

 

18.6 Except with respect to the Nondisclosure Agreement (April 19, 2004)
executed by the Parties, all previous Agreements and arrangements, if any
between the Parties, are superseded by this Agreement but without prejudice to
any rights which have already accrued thereunder to either Party.

 

18.7 This Agreement embodies the entire understanding of the Parties pertaining
to the subject of this Agreement; there are no promises, claims, conditions or
obligations expressed orally or in writing or implied other than those contained
herein.

 

18.8 The relationship of the Parties is that of independent contractors, and
neither Party will incur any debts or make any commitments for the other Party
except to the extent expressly provided in this Agreement. Nothing in this
Agreement is intended to create or will be construed as creating between the
Parties the relationship of joint ventures, co-partners, employer/employee or
principal and agent.

 



--------------------------------------------------------------------------------

Mahwah, New Jersey, 1 March ‘05 (date)

     

Mahwah, New Jersey 1 March ‘05 (date)

Neurobiological Technologies Inc.

     

Nordmark Arzneimittel GmbH & Co.KG

and NTI-Empire, Inc.        

/s/ Stephen J. Petti

     

/s/ Peter Tonne

Mr. Stephen Petti

     

Dr. Peter Tonne

Vice President

     

Managing Partner

Product Development

       

/s/ Paul E. Freiman             

        

Ratified by Mr. Paul Freiman

       

President and CEO

       

/s/ Jonathan Wolter

        

Mr. Jonathan R. Wolter

       

Vice President and CFO

       

 

Appendices

 

Appendix 1:

   Description of Ancrod API (including Specifications) (Art. 1.1, 1.8)

Appendix 2:

   Description of API Starting Material (Art. 1.4)

Appendix 3:

   Description of Services to be Performed by Nordmark (Art. 1.12; 1.15; 4.2;
4.3; 4.4; 4.6)

Appendix 4:

   Description of Ancrod Equipment (Art. 1.13; 4.1)

Appendix 5:

   Allocation of Parties’ Responsibilities (Art. 2.2)

Appendix 6:

   Ancrod-related Information Materials Provided by NTI (Art. 6.1)

 



--------------------------------------------------------------------------------

 

Appendix 1

 

[***]

 

                      *Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Appendix 2

 

[***]

 

                      *Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Appendix 3

 

[***]

 

                      *Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Appendix 4

 

[***]

 

                      *Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Appendix 5

 

Allocation of Parties’ Responsibilities

(Article 2.2)

 

Basic Principles

 

  1. Nordmark is responsible for the manufacture, testing and quality of Ancrod
as API pursuant to this Agreement.

 

  2. NTI is responsible for the manufacture and quality of the Investigational
Medicinal Product (IMP) containing Ancrod as API, for the delivery of the IMP to
investigators and hospitals, for the performing of clinical trials, for the
safety of the IMP, its therapeutic effet and for the application for its
registration.

 

Details

 

Responsibilities

 

     Nordmark


--------------------------------------------------------------------------------

  NTI


--------------------------------------------------------------------------------

1. Composition of API

   [***]   [***]

2. Batchnumber

   [***]   [***]

3. API

   [***]   [***]

3.1 Specification

   [***]   [***]

3.2 Procurement of API starting material

   [***]   [***]

3.3 Manufacturing instructions

   [***]   [***]

3.3.1 Master batch record

   [***]   [***]

3.4 Manufacture including documentation

   [***]   [***]

3.5 Provide test instructions for quality control

   [***]   [***]

3.5.1 Testing procedure/SOPs

   [***]   [***]

3.6 Testing

   [***]   [***]

3.7 Release

   [***]   [***]

 

                      *Confidential Treatment Requested



--------------------------------------------------------------------------------

3.8 Storage

  [***]   [***]

3.9 Retention Samples

  [***]   [***]

4. Excipients

  [***]   [***]

4.1 Specification

  [***]   [***]

4.2 Procurement

  [***]   [***]

4.3 Storage

  [***]   [***]

4.4 Analysis instructions

  [***]   [***]

4.5 Analysis

  [***]   [***]

4.6 Release

  [***]   [***]

4.7 Retention samples

  [***]   [***]

5. Packaging Material

  [***]   [***]

5.1 Specification

  [***]   [***]

5.2 Procurement

  [***]   [***]

5.3 Packaging Material instructions

  [***]   [***]

6. Archiving/Documentation

  [***]   [***]

 

                      *Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Appendix 6

 

[***]

 

                      *Confidential Treatment Requested